FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                    August 28, 2017
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                     No. 17-3077
v.                                         (D.C. No. 2:13-CR-20079-CM-1)
                                                      (D. Kan.)
JESUS ENRIQUE MORENO,

       Defendant - Appellant.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

      Mr. Jesus Enrique Moreno was convicted of possession with intent to

distribute 500 grams or more of methamphetamine. See 21 U.S.C. § 841(a).

The sentence was 168 months of imprisonment and 2 years of supervised

release.



*
      We conclude that oral argument would not materially help us to
decide this appeal. As a result, we are deciding the appeal based on the
briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
      Mr. Moreno moved for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), arguing that Amendment 782 to the sentencing guidelines had

lowered his base-offense level. The district court disagreed, determining

that Amendment 782 had not altered Mr. Moreno’s base-offense level.

Thus, the district court dismissed Mr. Moreno’s motion based on a lack of

jurisdiction. We affirm.

      We review de novo the district court’s authority to reduce a sentence

under § 3582(c)(2). United States v. Rhodes, 549 F.3d 833, 837 (10th Cir.

2008). Applying this standard, we consider whether Amendment 782

reduced Mr. Moreno’s applicable guideline range. United States v. Jordan,

853 F.3d 1334, 1342 (10th Cir. 2017). We answer “no.”

      When arrested, Mr. Moreno possessed 6.605 kilograms of 100% pure

methamphetamine. Based on this weight, the district court used the

applicable drug-quantity tables to calculate Mr. Moreno’s base-offense

level of 38.

      The table was later changed when the U.S. Sentencing Commission

enacted Amendment 782. But this change did not affect offenders like Mr.

Moreno who had been found responsible for 4.5 kilograms or more of

100% pure methamphetamine. These offenders remained subject to a base-

offense level of 38. See U.S. Sent. Guidelines § 201.1(c)(1); see also

United States v. Larsen, 664 F. App’x 751, 753 (10th Cir. 2016) (“After

the promulgation of Amendment 782, the base-offense level for an offense

                                     -2-
involving 4.5 kilograms or more of methamphetamine (actual) was 38.”);

United States v. Rodriguez-Dimas, 651 F.App’x 819, 821 (10th Cir. 2016)

(stating that in Amendment 782, the Sentencing Commission retained a

base-offense level of 38 for offenses involving 4.5 kilograms or more of

actual methamphetamine). Mr. Moreno’s 6.605 kilograms of 100% pure

methamphetamine exceed the 4.5 kilogram threshold. Thus, his base-

offense level remained at 38 even after the adoption of Amendment 782.

Therefore, Mr. Moreno’s guideline range remained the same.

      With no change in the guideline range, the district court was correct

in dismissing Mr. Moreno’s motion for a sentence reduction. Therefore, we

affirm.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     -3-